         Case 5:20-cv-01193-SLP Document 13 Filed 03/31/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

JOSHUA CLIFTON JOHNSON,                           )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )      Case No. CIV-20-1193-SLP
                                                  )
CORE CIVIC CORP., et al.,                         )
                                                  )
       Defendants.                                )

                                        ORDER

       Before the Court is the Report and Recommendation [Doc. No. 12] of United States

Magistrate Judge Amanda Maxfield Green entered February 24, 2021. No objection to the

Report and Recommendation has been filed nor has an extension of time in which to object

been sought or granted. Therefore, the Court finds that Plaintiff has waived further review

of all issues addressed in the Report and Recommendation. See Moore v. United States,

950 F.2d 656, 659 (10th Cir. 1991); see also United States v. 2121 E. 30th St., 73 F.3d 1057,

1060 (10th Cir. 1996).

       Accordingly, the Report and Recommendation of the Magistrate Judge is

ADOPTED and this matter is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED this 31st day of March, 2021.
